Order entered July 11, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00005-CV

THE ESTATE HONORY LOUISE GREEN JR., CARE OF LINDA LEWIS PERSONAL
                REPRESENTATIVE, ET AL, Appellants

                                                V.

                 SELECT MEDICAL CORPORATION, ET AL, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10338

                                           ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       This appeal was filed by Linda Lewis, appearing pro se, in her capacity as personal

representative of her father’s estate as well as on behalf of her siblings, mother, and herself.

Because Lewis is not a licensed attorney, we questioned whether she could appear on behalf of

the estate and whether her notice of appeal filed on behalf of her family was effective. See

Paselk v. Rabun, 293 S.W.3d 600, 606 (Tex. App.—Texarkana 2009, pet. denied) (layperson

may not file notice of appeal on behalf of another person); Steele v. McDonald, 202 S.W.3d 926,

928 (Tex. App.—Waco 2006, order) (per curiam) (pro se appellant may not prosecute appeal in

capacity as independent executor of estate).

       At our request, Lewis filed a letter brief addressing our concerns, but the letter failed to

demonstrate she had authority to represent her family or proceed in her capacity as personal
representative of the estate.1 We then gave each family member an opportunity to file an

amended notice of appeal signed by all who wished to pursue the appeal. See TEX. R. APP. P.

9.1(b), 25.1(c),(e)-(g). We cautioned each that failure to comply by May 21, 2018 could result in

dismissal of his or her appeal.

           Rather than an amended notice of appeal, a motion to recuse the Court was filed. The

motion was denied and, although more than a month has passed since the motion was denied, the

amended notice of appeal has still not been filed. Accordingly, we DISMISS the appeal as to

Jeraline Green, Laura Roberts, Ruby Anthony, Kathy Rodeo, Raymond Green, and Johnnie

Green. See TEX. R. APP. P. 42.1(a). We further DISMISS the appeal filed by Lewis in her

capacity as personal representative of her father’s estate. See id. The appeal shall proceed only

as to Lewis in her individual capacity.

           As the clerk’s record has been filed and Lewis has informed the Court she no longer

wishes to have the reporter’s record filed, we ORDER Lewis to file her brief within thirty days

of the date of this order.

           We DIRECT the Clerk of the Court to change the style of the appeal to Linda Lewis v.

Select Medical Corporation, Select Medical Corporation CEO David Chernow, Executive

Chairman Robert Ortenzio, Vice Chairman Rocco A. Ortenzio, Select Specialty Hospital South

Dallas, Dr. Adolphus Gist, Associate Judge Sheryl Day McFarlin, and Senior Judge Michael J.

O’Neill.

                                                                                /s/        DAVID EVANS
                                                                                           JUSTICE




1
  Lewis attached to her letter brief a copy of a “power of attorney” reflecting she had power to act as executive administrator of the estate and for
her mother and siblings. A power of attorney, however, authorizes an individual only to transact business for the principal; it does not authorize a
person to act as a licensed attorney, representing individuals in proceedings in court. See Harkins v. Murphy & Bolanz, 112 S.W. 136, 138 (Tex.
Civ. App.—Dallas 1908, writ dism’d); BLACK’S LAW DICTIONARY 1013 (9th ed., 2010).